FILED
                           NOT FOR PUBLICATION
                                                                             JAN 08 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NANCY SCHWARZ, on behalf of herself              No. 13-17223
individually as the mother of Michael
Parker, deceased, and as representative and      D.C. No. 2:10-cv-03048-MCE-
administrator of Michael Parker’s Estate,        CMK

              Plaintiff - Appellant,
                                                 MEMORANDUM*
 v.

LASSEN COUNTY ex rel. the LASSEN
COUNTY JAIL (Detention Facility);
JOHN MINEAU, Undersheriff; CITY OF
SUSANVILLE, ex rel. Susanville Police
Department,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Eastern District of California
             Morrison C. England, Jr., Chief District Judge, Presiding

                     Argued and Submitted December 10, 2015
                             San Francisco, California

Before: GRABER, WARDLAW, and MURGUIA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Nancy Schwarz appeals from the district court’s grant of summary judgment

in favor of Lassen County, Lassen County Undersheriff John Mineau, and the City

of Susanville on her claims arising out of the death of her son, Michael Parker.

Susanville police officers arrested Parker in September 2009 after he allegedly

violated a protective order, and detained Parker at the Lassen County Adult

Detention Facility (LCADF). Parker, who suffered from pre-existing heart and

gastrointestinal conditions, died in November 2009 shortly after his detention at

LCADF. Schwarz brought suit under 42 U.S.C. § 1983 on behalf of herself and

Parker alleging that Lassen County and Undersheriff Mineau were deliberately

indifferent to Parker’s serious medical needs while he was housed at LCADF, and

that the defendants infringed her right to familial association with Parker, all in

violation of the Fourteenth Amendment.1 We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      1.     Schwarz failed to produce evidence demonstrating a genuine dispute

of fact regarding whether Undersheriff Mineau consciously disregarded a

substantial risk of serious harm to Parker. See Lolli v. Cty. of Orange, 351 F.3d

410, 419 (9th Cir. 2003). Schwarz also failed to provide evidence of a Lassen



      1
        Schwarz’s complaint also stated claims arising under state law that are not
before this Court.
                                           2
County policy, practice, or custom of delaying medical treatment to pre-trial

detainees that a reasonable jury could find caused Parker substantial harm or was

otherwise the “moving force” behind his death. See Monell v. Dep’t of Soc. Servs.

of City of N.Y., 436 U.S. 658, 694 (1978) (requiring a plaintiff bringing a claim

against a municipal entity for a constitutional violation to show that the official

action that caused the plaintiff’s injury was pursuant “to official municipal policy

of some nature”); Hallett v. Morgan, 296 F.3d 732, 745–46 (9th Cir. 2002)

(holding that, for a prisoner to establish that a delay in medical treatment evinces

deliberate indifference, the prisoner must show that the delay caused significant

harm).

      2.     Recovery for a violation of the right to familial association is

generally contingent on the existence of an underlying constitutional violation.

Gausvik v. Perez, 392 F.3d 1006, 1008 (9th Cir. 2004). Therefore, because there is

no evidence that either Undersheriff Mineau or Lassen County was deliberately

indifferent to Parker’s serious medical needs, Schwarz’s claim for loss of familial

association—which is predicated on their purportedly unconstitutional care of

Parker—likewise fails as a matter of law.

      3.     In addition, even if there were evidence of a constitutional violation

that could be attributed to the City of Susanville’s policies or practices, Schwarz

                                            3
has presented insufficient evidence from which a trier of fact could reasonably find

that any of the City’s actions in arresting or prosecuting Parker “shocked the

conscience,” thereby violating Schwarz’s rights to her son’s society and

companionship. See Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008)

(“[O]nly official conduct that ‘shocks the conscience’ is cognizable as a due

process violation.” (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846

(1998))).

      AFFIRMED.




                                          4